Citation Nr: 0735147	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  98-15 615	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30% for a post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from November 1965 to November 
1967.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a July 1998 rating action that granted 
service connection for PTSD and assigned an initial 10% 
rating therefor

In October 1998, the veteran testified at a hearing before a 
hearing officer at the RO.

By rating action of October 1998, the RO raised the initial 
rating for the PTSD to 30%; the matter of an initial rating 
in excess of 30% remains for consideration.

By decisions of May 2001, August 2002, and June 2004, the 
Board remanded this case to the RO for further development of 
the evidence and for due process development.

By decision of May 2006, the Board denied an initial rating 
in excess of 30% for PTSD.  The veteran appealed the denial 
to the U.S. Court of Appeals for Veterans Claims (Court).  By 
August 2007 Order, the Court vacated the Board's May 2006 
decision and remanded the matter to the Board for compliance 
with the instructions contained in an August 2007 Joint 
Motion for Remand of the Appellant and the VA Secretary.

For the reasons expressed below, the matter on appeal is 
again being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
appellant when further action on his part is required.




REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007)).  These 
provisions include enhanced duties to notify and assist 
claimants.    

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, and the Court's August 
2007 Order, the Board finds that all development action 
needed to fairly adjudicate the claim on appeal has not been 
accomplished.

In the 2007 Joint Motion, the parties noted that the recent 
evidence indicated a worsening of the veteran's PTSD 
symptoms.  Under the circumstances, the Board finds that this 
case must be remanded to the RO to obtain a thorough and 
contemporaneous VA psychiatric examination of the veteran to 
resolve the higher rating issue on appeal.  

The veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of the claim.  See 38 C.F.R.  § 3.655(b) (2007).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
for the scheduled examination, the RO should obtain and 
associate with the claims folder a copy of any notice of the 
examination sent to him by the pertinent VA medical facility.    

On remand, the RO should also obtain all records of 
outstanding psychiatric treatment and evaluation of the 
veteran at the Detroit, Michigan VA Medical Center (VAMC) 
from November 2005 up to the present time.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration thereof, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Moreover, under 38 C.F.R. § 3.159(b), efforts to 
obtain Federal records should continue until either the 
records are received or notification is provided that further 
efforts to obtain such records would be futile.  See 
38 C.F.R. § 3.159(c)(1).  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should obtain from the 
Detroit, Michigan VAMC copies of all 
records of psychiatric treatment and 
evaluation of the veteran from November 
2005 to the present time.  In requesting 
these records, the RO should follow the 
current procedures prescribed in 
38 C.F.R. § 3.159.  All records and/or 
responses received should be associated 
with the claims folder.

2.  If any records sought are not 
obtained, the RO should notify the 
appellant and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  After all available records and/or 
responses received have been associated 
with the claims folder, the RO should 
arrange for the veteran to undergo a VA 
examination by a psychiatrist.  The 
entire claims folder must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of his 
documented medical history and 
assertions.  All indicated studies and 
tests (to include psychological testing, 
if deemed appropriate) should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  

The physician should specifically render 
findings with respect to the existence 
and extent (or frequency, as appropriate) 
of memory loss; depressed mood; anxiety; 
panic attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal 
ideation; and delusions or 
hallucinations.  The doctor should also 
(a) render a multi-axial diagnosis, 
including assignment of a Global 
Assessment of Functioning (GAF) score, 
and an explanation of what the score 
means; and (b) provide an assessment as 
to the effect of the veteran's service-
connected PTSD upon his employability. 

The examiner must set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

4.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of any notice of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.  

5.  To help avoid future Remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998).  
   
6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority, to include 
consideration of the propriety of staged 
ratings for potentially varied levels of 
psychiatric disability throughout the 
pendency of this appeal.  See Fenderson 
v. West, 12 Vet. App. 119, 127 (1999).  
If the veteran fails to report for the 
scheduled examination, the RO should 
apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.           
 
7.  Unless the benefit sought on appeal 
is granted to the veteran's satisfaction, 
the RO must furnish him and his 
representative an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and affords him the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.     §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

